DETAILED ACTION
Formal Matters
Claims 1-12, 19, and 21-27 are pending and under examination.  

Priority
	This application is a national stage entry of PCT/EP2019/052252 filed on 1/30/2019, which claims priority from French application FR 1870099 filed on 1/31/2018.  

Information Disclosure Statement
	The information disclosure statement filed on 11/13/2020 has been considered by the examiner.  

Objection to Abstract
	The abstract is written in two paragraphs, but the abstract needs to be in only one paragraph.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claim 22 is vague and indefinite for the use of “according to the preceding claim” as it is not clear whether this refers to claim 21, claim 19, or any one of the other claims that precede claim 22 in the claim set.  Depending on which claim, claim 22 is dependent on, the scope of the claim will be different.  For the purpose of compact prosecution, the examiner will read the claim as being dependent on claim 19.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (Appl Biochem Biotechnol, 2009, volume 159, pages 119-132). 
	Li teaches Metschnikowia reukaufi and the isolation of DNA or RNA from the M. reukaufi (abstract and page 121).  Li teaches a crude recombinant aspartic protease extracted .  

Claims 1, 2, 3, 5, 8, 10, 11, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/195870A1 (published 11-16-2017; WIPO English translation). 
Regarding claim 5, this claim is to a method of measuring protein content, if the prior art teaches or motivates the protein/active content, then it will teach the limitation.   
	WO ‘870 teaches Metschnikowia reukaufi and extracts thereof (abstract and claim 1).  WO ‘870 teaches the extracts containing L-hydroxyproline and ratios of L-hydroxyproline and proline (abstract).  Metschnikowia reukaufi extract (or other yeast extracts) has a L-hydroxyproline 10 micrograms/ml or more (claims 2 and 22 of WO ‘870).  WO ‘870 teaches the L-hydroxyproline containing peptide being accumulated in the yeast cell (paragraphs 35 and 39 of English translation).  WO ‘870 teaches carbon sources including fructose or sucrose (paragraph 48 of English translation).  WO ‘870 teaches 1000 to 10,000 for the molecular weight of the L-hydroxyproline containing peptide (paragraph 64 and paragraph 83).  WO ‘870 teaches a gel and a cream (paragraph 69).  WO ‘870 teaches 0.0001-10wt% solid content (paragraph 71).  WO ‘870 teaches hydrolysis of the protein to make the peptides (paragraphs 40-42).  WO ‘870 provides for improving wrinkles, preventing skin aging, moisturizing, promoting epidermal cell proliferation and promoting collagen production (paragraphs 2, 16 and 70).  WO ‘870 provides that the extract can be powdered and used by drying (paragraph 34) and teaches powders, packs, .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 12, 19, 21-22 and 25-27 in addition to Claims 1 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/195870A1 (published 11-16-2017; WIPO English translation) as evidenced by Kenshi et al (European Journal of Dermatology, 2008, volume 18, pages 11-21).  
WO ‘870 teaches the claims as discussed above.  WO ‘870 teaches 1000 to 10,000 for the molecular weight of the L-hydroxyproline containing peptide (paragraph 64 and paragraph 83).  
One of ordinary skill in the art at the time of instant filing would have utilized peptides in formulations of WO ‘870 that were below 3500 or below 2000 daltons with a reasonable expectation of success as the prior art teaches peptide molecular weights within the ranges and overlapping with the ranges of the instant claims (see MPEP 2144.05).  One of ordinary skill in the art would have applied the composition to the skin when it is in forms like creams and gels that can be topically applied and seeing that WO ‘870 also recognizes the skin cosmetic benefits of applying its formulations.  As the benefits gained from Metschnikowia reukaufi extract come from topical application of the extract (active ingredient), the user will be expected to gain all the functional cosmetic and pharmaceutical skin benefits that the formulation with the extract has to offer after applied to skin, which has an associated skin microbiome (the microbiome are the microbes that naturally benefit the organism) that will interact with the applied extract from M reukaufi. 

s 4 and 9 in addition to Claim 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/195870A1 (published 11-16-2017; WIPO English translation) and Paufique US 20130274221.    
	WO ‘870 teaches the claims as discussed above.
	WO ‘870 does not teach between 20% and 60 wt% dry matter of the extract or sugars comprising glucose and mannose in the form of oligosaccharides having an average molar mass of less than 9000 Da.  
	Paufique teaches an active ingredient with cutaneous application obtained from a Metschnikowia species (M. Agaves) (title and abstract).  Paufique teaches between 32% and 69% by weight of dry material (paragraph 44).  Paufique teaches oligosaccharides and polysaccharides as active ingredients for skin with a molar mass of 180 to 18,500 Da and simple sugars that consist of glucose and mannose (paragraphs 47, 48 and 51).  Paufique teaches topical application to skin (paragraph 12).  Paufique teaches hydrolysate (paragraph 32).  
	One of ordinary skill in the art at the time of instant filing would have included oligosaccharides with mannose and glucose that provide benefits to skin from a Metschnikowia species as Paufique recognizes skin benefits of these components and WO ‘870 also recognizes a Metschnikowia species extract that also has benefits to the skin to produce a formulation that has added skin benefit.  Thus, there is a reasonable expectation of success in producing the composition of instant claim 9.  In regards to instant claim 4, Paufique provides an overlapping range of dry material content, thus, one of ordinary skill in the art would adjust formulations to have such amounts of dry material content (MPEP 2144.05 – obviousness of overlapping ranges).  

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/
Examiner, Art Unit 1613